An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-971
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 18 March 2014


IN THE MATTER OF:

C.G., M.G., A.G.                              Orange County
                                              Nos. 11 JT 76-78




      Appeal by respondent-father from orders entered 27 December

2012 and 29 May 2013 by Judge Joseph Moody Buckner in Orange

County    District     Court.      Heard    in    the   Court    of   Appeals     27

February 2014.


      Holcomb & Cabe, LLP, by Samantha H. Cabe and Carol J.
      Holcomb, for petitioner-appellee, Orange County Department
      of Social Services.

      Troutman Sanders LLP, by Whitney S. Waldenberg for Guardian
      ad Litem.

      Hunt Law Group, P.C., by James A. Hunt for respondent-
      appellant, father.



      ELMORE, Judge.
                                          -2-
     Respondent-father          appeals         from     district      court       orders

ceasing   reunification         efforts       and      terminating     his     parental

rights to his children “Carl,” “Mary,” and “Amy”1.                     We affirm.

     On   6    October       2011,   Orange      County      Department      of   Social

Services (“DSS”) filed petitions alleging that Carl, Mary, and

Amy were neglected and dependent juveniles.                         DSS alleged that

respondent-father and the mother (“respondents”) had a history

of drug abuse and domestic violence.                   By consent order filed 11

October   2011,        the     trial     court      adjudicated        the     children

dependent.       The     parties       agreed    that       legal    custody      of   the

children would remain with respondents, who voluntarily placed

the children with paternal relatives.

     DSS obtained legal custody of the children in February 2012

when the paternal        relatives could not care                   for the children

long-term.      The     trial    court     conducted         subsequent      permanency

planning hearings and, on 6 December 2012, ceased reunification

efforts with the father.             Respondent-father preserved his right

to appeal from the order ceasing reunification efforts.

     On   30    January        2013,    DSS      filed      motions    to      terminate

respondent-father’s          parental     rights       to    the    children.          DSS



1
 The pseudonyms “Carl,” “Mary,” and “Amy” are used throughout
this opinion to protect the identity of the children and for
ease of reading.
                                         -3-
alleged that respondent-father’s parental rights were subject to

termination      pursuant     to    N.C.       Gen.    Stat.    §    7B-1111(a)(1)

(neglect), N.C. Gen. Stat. § 7B-1111(a)(2) (2013) (failure to

make    reasonable     progress),       N.C.    Gen.    Stat.   §    7B-1111(a)(3)

(2013) (failure to pay reasonable cost of care), and N.C. Gen.

Stat.    §     7B-1111(a)(6)       (2013)       (dependency).            The    mother

relinquished her parental rights to the children on 18 March

2013.

       The termination of parental rights hearing was held on 2

May 2013, after which the trial court found that grounds existed

to terminate respondent-father’s parental rights on the basis of

neglect, failure to make reasonable progress, and dependency.

The    trial   court    determined       that    termination        of    respondent-

father’s parental rights was in the best interests of                            Carl,

Mary,    and    Amy    and   entered     orders       terminating        his   rights.

Respondent-father appeals.

I. Cessation of Reunification Efforts

       In his first argument on appeal, respondent-father contends

that the trial court erred when it ceased reunification efforts.

We disagree.

       “This   Court    reviews    an    order    that    ceases     reunification

efforts to determine whether the trial court made appropriate
                                     -4-
findings, whether the findings are based upon credible evidence,

whether    the   findings    of     fact    support    the     trial    court’s

conclusions, and whether the trial court abused its discretion

with respect to disposition.”          In re C.M., 183 N.C. App. 207,

213, 644 S.E.2d 588, 594 (2007).            “Where no exception is taken

to a finding of fact by the trial court, the finding is presumed

to be supported by competent evidence and is binding on appeal.”

Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991)

(citations omitted).        “When a trial court ceases reunification

efforts with a parent, it is required to make findings of fact

pursuant to N.C. Gen. Stat. § 7B-507(b).”              In re C.M., 183 N.C.

App. at 213-14, 644 S.E.2d at 594 (citations omitted).                 “A trial

court may cease reunification efforts upon making a finding that

further efforts ‘would be futile or would be inconsistent with

the juvenile’s health, safety, and need for a safe, permanent

home within a reasonable period of time[.]’” Id. at 214, 644

S.E.2d at 594 (quoting N.C. Gen. Stat. § 7B-507(b)(1)).

    Respondent-father        does    not     challenge       any   evidentiary

findings of fact as unsupported by the evidence, nor does he

challenge the conclusions of law as unsupported by the findings

of fact.    Nevertheless, respondent-father argues that the trial

court   abused   its   discretion    in    ceasing    reunification     efforts
                                         -5-
because he “had substantially complied with his caseplan [sic].”

The trial court’s findings of fact show that respondent-father

made some progress towards correcting the conditions that led to

the   children’s   removal    by     “recently       enter[ing]”      a   year-long

substance abuse program.           However, the trial court found that

respondent-father    had     been    “in       and   out    of   substance    abuse

treatment   programs[,]”     “has    minimized        the    effect   his    chronic

substance abuse has had on the family[,]” and “has shown little

accountability for his actions.”               Further, the trial court found

that reunification “would be futile and/or inconsistent with the

juveniles’ health, safety, and need for a safe, permanent home

within a reasonable period of time.”                 As such, we conclude that

the   unchallenged   findings       of   fact     support    the   trial     court’s

decision to cease reunification efforts.                    See In re T.K., 171

N.C. App. 35, 38, 613 S.E.2d 739, 741 (holding that a parent’s

failure to make sufficient progress on correcting the conditions

that led to removal supports conclusions made pursuant to N.C.

Gen. Stat. § 7B-507(b)), aff'd per curiam, 360 N.C. 163, 622

S.E.2d 494 (2005).

II. Grounds for Termination
                                       -6-
    Respondent-father next contends that the trial court erred

in finding and concluding that grounds existed to terminate his

parental rights.      We disagree.

    “The standard for review in termination of parental rights

cases is whether the findings of fact are supported by clear,

cogent and convincing evidence and whether these findings, in

turn, support the conclusions of law.”                In re Clark, 72 N.C.

App. 118, 124, 323 S.E.2d 754, 758 (1984).

    Here,     the     trial    court    found      that   respondent-father’s

parental rights were subject to termination based upon three

grounds: neglect (N.C. Gen. Stat. § 7B-1111(a)(1)), failure to

make reasonable progress (N.C. Gen. Stat. § 7B-1111(a)(2)), and

dependency    (N.C.    Gen.    Stat.    §    7B-1111(a)(6)).      Respondent-

father, however, only challenges the trial court’s determination

regarding neglect.      Because respondent-father does not challenge

the trial court’s determinations on the issue of failure to make

reasonable     progress       or   dependency,      we    need   not    address

respondent-father’s argument.               See In re Pierce, 67 N.C. App.

257, 261, 312 S.E.2d 900, 903 (1984) (a finding of one statutory

ground   is   sufficient      to   support   the   termination   of    parental

rights).

III. Best Interests
                                      -7-
      Respondent      finally   contends     the   trial   court     abused    its

discretion in concluding that the termination of his parental

rights was in the best interests of his children.                 We disagree.

      “After   an     adjudication    that    one    or    more     grounds    for

terminating a parent’s rights exist, the [trial] court shall

determine    whether    terminating    the    parent’s     rights    is   in   the

juvenile’s best interest.”          N.C. Gen. Stat. § 7B-1110(a) (2013).

In determining whether terminating the parent’s rights is in the

juvenile’s     best     interest,     the    court    shall       consider     the

following:

            (1) The age of the juvenile.

            (2) The likelihood          of    adoption     of     the
            juvenile.

            (3) Whether the termination of parental
            rights will aid in the accomplishment of the
            permanent plan for the juvenile.

            (4) The bond between the juvenile and the
            parent.

            (5) The quality of the relationship between
            the juvenile and the proposed adoptive
            parent,   guardian,  custodian,  or   other
            permanent placement.

            (6) Any relevant consideration.

Id.   Here, the trial court made the following findings of fact

to support its conclusion that it is in the best interests of

the children that respondent-father’s rights be terminated:
                               -8-


           17. . . . Although [Carl] was initially
           anxious in foster care, he has been in
           therapy    and     has made   significant
           improvements. His current foster parents
           want to adopt him.

           18. . . . Since being in her current foster
           home, [Mary] has made improvements in all
           regards. The foster parents want to adopt
           [Mary].

           19. [Amy] is in the same foster home as her
           sister and they will be adopted together[.]

           20. The children rarely mention their father
           and there is no reportable bond between
           them.

           21. The children are bonded to their foster
           parents, appear happy and healthy.

           22. The biological mother of the children
           has relinquished her parental rights, thus
           freeing them for adoption.

               . . . .

           30[b]. Termination of Respondent’s parental
           rights   is   necessary  to  implement  the
           permanent plan of adoption.

           30[c]. Termination of Respondent father’s
           parental rights is the only barrier to the
           adoption of the child and this barrier can
           be overcome in a reasonable period of time.

    Respondent does not argue that the trial court failed to

make the findings of fact required by N.C. Gen. Stat. § 7B-

1110(a).   Rather, respondent argues that “since the respondent-

mother’s parental rights were not terminated at the time of the
                                            -9-
trial court’s order,” termination of his parental rights did not

advance      the     goal      of        “permanence         for      the        children[.]”

Respondent’s        argument        is    without      merit       because       the    mother

relinquished her parental rights before the termination orders

were entered, as was recited in finding of fact 22.                                      Thus,

contrary       to      respondent-father’s               assertion,               terminating

respondent-father’s         parental        rights     was     “the    only       barrier   to

adoption of the child[ren][.]”                 Based on this evidence and the

trial   court’s      dispositional         findings      of    fact,        we    discern   no

abuse   of   discretion        in    the    trial      court’s      determination         that

termination was in the best interests of Carl, Mary, and Amy.

    For      the    foregoing       reasons,      we    affirm      the     trial      court’s

orders ceasing reunification efforts and terminating respondent-

father’s parental rights.

    Affirmed.

    Judge CALABRIA and Judge STEPHENS concur.

    Report per Rule 30(e).